In appeals by the defendants Thomas Boglino and Lisa Boglino from (1) an order of the Supreme Court, Suffolk County, dated July 30, 1996, (2) a judgment of foreclosure of the same court, dated November 18, 1996, (3) an order and resettled and amended judgment of foreclosure (one paper) of the same court, dated September 9, 1997, and (4) an order of the same court, also dated September 9, 1997, which were determined by decision and order of this Court dated October 13, 1998, counsel for the appellants and the respondent were directed to show cause why an order should not be made and entered imposing such sanctions and/or costs, if any, on the appellants and their counsel pursuant to 22 NYCRR 130-1.1 (c) as this Court may deem appropriate (Bank of Smithtown v Boglino, 254 AD2d 319).
On the court’s own motion and on the papers submitted in opposition or relation thereto, it is,
Ordered that within 30 days after the service upon the appellant Thomas Boglino of a copy of this decision and order on motion with notice of entry, the appellant Thomas Boglino is directed to pay (1) sanctions in the sum of $5,000 to the Commissioner of Taxation and Finance (see, 22 NYCRR 130-1.3); and (2) attorneys’ fees in the sum of $11,631.25 to the respondent (see, 22 NYCRR 130-1.1 [a]); and it is further,
Ordered that the Clerk of the Supreme Court, Suffolk County, shall enter judgment accordingly (see, 22 NYCRR 130-1.2).
We find that the conduct of the appellant Thomas Boglino throughout this proceeding has been patently frivolous and undertaken primarily to delay or prolong the resolution of the litigation. Accordingly, the payment by Mr. Boglino of sanctions in the sum of $5,000, and attorneys’ fees in the sum of $11,631.25, the sum which the respondent spent in defending against the appeals and opposing motions brought in connection with the appeals, is appropriate. S. Miller, J. P., Thompson, Goldstein and McGinity, JJ., concur.